379 U.S. 18 (1964)
GIOVA
v.
ROSENBERG, DISTRICT DIRECTOR, IMMIGRATION AND NATURALIZATION SERVICE.
No. 23.
Supreme Court of United States.
Decided October 26, 1964.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
Fred Okrand for petitioner.
Solicitor General Cox, Assistant Attorney General Miller and Philip R. Monahan for respondent.
PER CURIAM.
Upon consideration of the submission of the United States that the judgment of the Court of Appeals should be reversed and the cause remanded with directions to entertain the petition for review, and upon examination of the entire record, the judgment is reversed and the case is remanded to the Court of Appeals with directions to entertain the petition for review.